Citation Nr: 1702388	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-33 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits.  

2.  Entitlement to basic eligibility for a permanent and total disability rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Appellant had honorable active service from March 6, 1962, to April 5, 1962, and a period of active service from November 1968 to September 1970 from which he received an under conditions other than honorable discharge.  

In a May 1979 administrative decision, the Nashville, Tennessee, Regional Office (RO) determined that the Appellant's September 1970 discharge may not be considered to have been issued under conditions other than dishonorable and therefore constituted a bar to entitlement to Department of Veterans Affairs (VA) monetary benefits.  The Appellant was informed in writing of the adverse decision and his appellate rights in May 1979.  He did not submit a notice of disagreement with the administrative decision.  Therefore, that decision is final.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 RO decision that new and material evidence had not been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits.  In November 2013, a hearing before the undersigned Veterans Law Judge sitting at the RO was conducted.  The hearing transcript is of record.  In June 2014, the Board recharacterized the issue on appeal as entitlement to "nonservice-connected pension" and remanded the appeal to the RO for further development.  


REMAND

The Appellant had honorable active service from March 1962 to April 1962 and a period of active service from November 1968 to September 1970 from which he received an under conditions other than honorable discharge.  In May 1977, the Appellant's discharge was upgraded by the Department of Defense's special discharge review program under the provisions of 10 U.S.C.A. § 1553 to an under honorable conditions discharge.  In August 1978, the United States Army Discharge Review Board voted unanimously not to affirm the upgraded characterization of the Appellant's discharge.  

In a May 1979 administrative decision, the RO determined that the Appellant's September 1970 discharge may not be considered to have been issued under conditions other than dishonorable and therefore constituted a bar to entitlement to VA monetary benefits.  That decision is now final.  Therefore, the issues properly before the Board are (1) whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits and (2) basic eligibility to a permanent and total disability rating for pension purposes.  

The Appellant has not been provided with the law and regulations pertaining to the issue of whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits and basic eligibility to a permanent and total disability rating for pension purposes.  Therefore, a supplemental statement of the case addressing the issue of whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits should be issued to the Appellant and his attorney.  

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case which addresses the issues of (1) whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits and (2) basic eligibility to a permanent and total disability rating for pension purposes.  The Appellant should be given the appropriate opportunity to respond to the statement of the case.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

